Case 2:20-cv-02208-MEF Document 26                          Filed 08/26/21 Page 1 of 3 PageID #: 999




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     FORT SMITH DIVISION

JENNA GARRETT                                                                                       PLAINTIFF

         v.                         Civil No. 2:20-cv-02208-MEF

KILOLO KIJAKAZI, Acting Commissioner,1
Social Security Administration                                                                      DEFENDANT


                              MEMORANDUM OPINION AND ORDER

         Pending now before this Court is Plaintiff’s motion for attorney’s fees and costs under 28

U.S.C. § 2412, the Equal Access to Justice Act (hereinafter “EAJA”). (ECF No. 23, 24). On

August 11, 2021, Plaintiff filed said motion, requesting $4,772.50, representing: a total of 2.40

attorney hours for work performed in 2020, at an hourly rate of $202.50; 19.30 attorney hours in

2021, at a rate of $205.00 per hour; and 4.40 paralegal hours, at an hourly rate of $75.00. (ECF

No. 23-2). On August 25, 2021, the Commissioner filed a response objecting to a number of the

hours requested. (ECF No. 25).

                                                I.       Discussion

         It is the opinion of the undersigned that the Plaintiff is entitled to a fee award in this case,

as she is the prevailing party, the government’s decision to deny benefits was not “substantially

justified,” the hourly rate requested for attorney time and hours does not exceed the CPI for either

year in question, and the time asserted to have been spent in the representation of the Plaintiff




1
  Kilolo Kijakazi became Acting Commissioner of the Social Security Administration on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted as the defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
Case 2:20-cv-02208-MEF Document 26                Filed 08/26/21 Page 2 of 3 PageID #: 1000




before the district court is reasonable with a reduction in hours as indicated below. See Jackson v.

Bowen, 807 F.2d 127, 128 (8th Cir. 1986) (burden is on the Commissioner to show substantial

justification for the government’s denial of benefits); Johnson v. Sullivan, 919 F.2d 503 (8th Cir.

1990) (the hourly rate may be increased when there is “uncontested proof of an increase in the cost

of living sufficient to justify hourly attorney’s fees of more than $75.00 an hour); and, Hensley v.

Eckerhart, 461 U.S. 424, 430 (1983) (in determining reasonableness, court looks at time and labor

required; the difficulty of questions involved; the skill required to handle the problems presented;

the attorney’s experience, ability, and reputation; the benefits resulting to the client from the

services; the customary fee for similar services; the contingency or certainty of compensation; the

results obtained; and, the amount involved).

       The Commissioner argues that the Plaintiff is not entitled to all the attorney hours she has

requested for work performed prior to the filing of the Complaint. We disagree. An attorney is

expected to be familiar with his case prior to filing a complaint in federal court. Even if he has

represented the client at the administrative level, this will require him to review notes from the

administrative proceedings, communicate with his client regarding the appellate process,

determine whether his client is a candidate for in forma pauperis, and prepare the complaint and

in forma pauperis application for filing with the court. Therefore, we find the 2.00 attorney hours

and 1.00 paralegal hour expended prior to and in conjunction with the preparation of the initial

pleadings in this case to be reasonable.

       The Commissioner also objects to a total of .30 attorney hours requested for receipt and

review of the signed green cards evidencing perfected service, .10 attorney hours for receiving and

reviewing the scheduling order, and .90 paralegal hours for preparing the Affidavits of Service.




                                                 2
Case 2:20-cv-02208-MEF Document 26                Filed 08/26/21 Page 3 of 3 PageID #: 1001




We agree that the time requested for these tasks is excessive. Accordingly, the award will be

reduced by .20 attorney hours and .65 paralegal hours.

       Additionally, the Commissioner objects to the 1.00 attorney hours and 2.00 paralegal hours

requested for preparing the EAJA Motion and its supporting documents. Counsel’s request does

not exceed the time this Court generally awards for these tasks and does require some legal

expertise. Therefore, we find this time to be both reasonable and compensable under the EAJA.

       Accordingly, Plaintiff is entitled to an attorney’s fee award under EAJA in the amount of

$4,683.13 ($455.63 (2.25 X $202.50) + $3,946.25 (19.25 X $205.00) + $281.25 (3.75 X $75.00)).

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should be

made payable to Plaintiff; however, as a matter of practice, an EAJA fee made payable to Plaintiff

may properly be mailed to Plaintiff’s counsel.

       The parties are reminded that, in order to prevent double recovery by counsel for the

Plaintiff, the award herein under the EAJA will be taken into account at such time as a reasonable

fee is determined pursuant to 42 U.S.C. § 406.

                                       II.       Conclusion

       Based upon the foregoing, Plaintiff is awarded the sum of $4,683.13 for attorney’s fees

pursuant to the EAJA, 28 U.S.C. § 2412.

       Dated this 26th day of August 2021.

                                     /s/ Mark E. Ford
                                     HONORABLE MARK E. FORD
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  3
